Case 3:15-md-02670-JLS-MDD Document 1649 Filed 11/07/18 PageID.113040 Page 1 of 1


 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   IN RE: PACKAGED SEAFOOD                       Case No.: 15-MD-2670 JLS (MDD)
10   PRODUCTS ANTITRUST LITIGATION
                                                   ORDER GRANTING JOINT
11                                                 MOTION TO STRIKE
12                                                 (ECF No. 1647)
13
14
           Presently before the Court is Plaintiff The Cherokee Nation’s and Defendant
15
     Christopher D. Lischewski’s Joint Motion to Strike Mr. Lischewski as a Defendant from
16
     The Cherokee Nation’s Second Amended Complaint. (ECF No. 1647.) Good cause
17
     appearing, the Court GRANTS the Motion. Mr. Lischewski will be stricken as a defendant
18
     from The Cherokee Nation’s Second Amended Complaint.
19
           IT IS SO ORDERED
20
21   Dated: November 7, 2018
22
23
24
25
26
27
28

                                               1
                                                                         15-MD-2670 JLS (MDD)
